826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Laserick A. REED, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3154
United States Court of Appeals, Federal Circuit.
July 13, 1987.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. CH07528610481, sustaining United States Postal Service's (agency's) removal of Laserick A. Reed (Reed) for (1) submission of false medical certificates to secure approved leave and (2) unauthorized curtailment of mail, is affirmed.

OPINION

2
Substantial evidence supports the board's determinations that Reed had admitted the agency's charges were true, that Reed raised alcoholism as an affirmative defense, and that the agency had previously suspended Reed for seven days.


3
The record does not support Reed's assertion that the board did not consider Reed's entire work record in upholding his removal.  Substantial evidence supports the Administrative Judge's determination that the agency weighed relevant factors as prescribed in Douglas v. Veterans Administration, 5 MSPB 313 (1981), before proposing Reed's removal, and that an appropriate penalty was selected.  We will not disturb a choice of penalty within the agency's discretion unless the severity of its action appears totally unwarranted in light of all relevant factors.  See Yeschick v. Department of Transportation, 801 F.2d 383, 384-85 (Fed.  Cir. 1986); DeWitt v. Department of the Navy, 747 F.2d 1442, 1445 (Fed.  Cir. 1984), cert. denied, 470 U.S. 1074 (1985).


4
We affirm on the basis of the board's decision because we do not find that it was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or that it was obtained without procedures required by law, rule, or regulation having been followed, or that it was unsupported by substantial evidence. 5 U.S.C. Sec. 7703(c) (1982); see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.  Cir. 1984).